In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00182-CR



              WADE HODGES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 147th District Court
                 Travis County, Texas
          Trial Court No. D-1-DC-16-100356




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                        O R D E R

        The clerk’s record in this appeal was filed October 8, 2018, and the reporter’s record was

filed January 11, 2019, making the appellant’s brief originally due February 11, 2019. This Court

extended that briefing deadline twice, on appellant’s motions, resulting in the most recent due date

of April 12, 2019. We informed counsel when we granted the last extension request that further

requests for extension of time would not be granted, absent extraordinary circumstances.

Nonetheless, counsel has filed a third motion seeking an additional extension of the briefing

deadline.

        We have reviewed the case file and appellate record, as well as counsel’s most recent

motion to extend time, and find no extraordinary circumstances that would warrant an additional

extension of the filing deadline. Consequently, counsel’s third motion to extend the time to file

the appellate brief in this matter is denied.

        We hereby order counsel to file the appellate brief in this matter with this Court on or

before April 22, 2019. This gives counsel the ten additional days he requested to complete the

brief, which we are certain will be adequate.

        IT IS SO ORDERED.

                                                 BY THE COURT

Date: April 16, 2019




                                                 2